Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment and Arguments
Applicant’s amendment filed on December 23, 2021 has been entered and made of record.  Claims 1-4, 6-12, and 14-18 are pending and are being examined in this application.
In light of Applicant’s amendments to the claims, the 102 rejection is withdrawn.
Applicant’s arguments with respect to 102 and 103 rejections have been considered, but are moot in view of the new ground(s) of rejection provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leung (US Pub. 2015/0212722) in view of Anderson (US Pub. 2016/0157590).
Regarding claim 1, Leung teaches 
	An information processing apparatus, comprising: circuitry configured to: control display of first content (Fig. 7, mobile device 700) that urges a user to perform an operation for playback of second content, wherein the second content is associated with at least one piece of bio-information, and the operation of the first content is performed on the display device; (Fig. 4 #405; Par. [0055-7, 63, 78] recipient device (i.e. circuitry to control display of first content) receives push notification (i.e. is urged) to playback notification for sensory meme (i.e. second content associated with at least one piece of bio-information)).
acquire the at least one piece of bio-information of the bio-information and the second content storage section, wherein the storage section stores the at least one piece of bio-information and the second content; (Par. [0003, 0076] second device (i.e. recipient device) can request the sensory meme (i.e. at least one piece of bio-information and second content) content to be provided to the second device via sever (i.e. from a second content storage section))
acquire the at least one piece of bio-information and the second content from a storage section, wherein the storage section stores the at least one piece of bio-information and the second content. (Par. [0076] in response to the second computing device’s authentication, server (i.e. second content storage section) provides customized sensory meme to user’s second device.)
determine a vicarious experience method based on the at least one piece of bio-information; (Fig. 3; Par. [0068, 74, 86] second user receives a call, and the customized sensory meme (#305) associated with the first user (i.e. vicarious experience method is determined based on the wearable sensors (e.g. haptic input/output sensors; i.e. bio-information)) is played on second user’s device)
...control playback of the at least one piece of bio-information and the playback of the second content, wherein the at least one piece of bio-information and the second content are played based on the determined vicarious experience method, the operation performed by the user, and the plurality of playback devices (Par. [0068, 74, 86] based on user’s request and sensors available, and based on customization of options for meme associated with the first device (e.g. operation performed by the user), sensory meme is provided to user on second device (#410)).
Leung does not appear to explicitly teach control a vicarious experience apparatus to display information associated with the determined vicarious experience method, wherein the displayed information includes a setting procedure, a wearing method, and a wearing location of each playback device of a plurality of playback devices required for the determined vicarious experience method.
However, from the same field, Anderson teaches control a vicarious experience apparatus to display information associated with the determined vicarious experience method, wherein the displayed information includes a setting procedure, a wearing method, and a wearing location of each playback device of a plurality of playback devices required for the determined vicarious experience method (Par. [0019]; a wearable device profile data can be provided by a user via a user interface; the wearable device profile data can include default configuration data (i.e., setting procedure), retention mechanism type (i.e., wearing method), corresponding body part (i.e., wearing location), and other related data).
It would have been obvious before the effective filing date of the claimed invention to a person
having ordinary skill in the art to combine the wearable device profile data of Anderson into the sensory meme playback system of Leung so that each sensor is associated with wearable device profile data. The motivation for this combination would have been to configure each device to function in a variety of different ways or modes based on the wearable device profile data as explained in Anderson (Par. [0018]).
Regarding claim 2, Leung further teaches wherein the second content is managed on a social network service. (Par. [0082] secondary sensory signals are selected from a set of predefined signals on a server social network application server)
	Regarding claim 3, Leung further teaches wherein the circuitry is further configured to control the display of the first content on the social network service. (Par. [0088] consumer of content can create, edit and/or share video content using a mobile device.)
	Regarding claim 4, Leung further teaches
	The information processing apparatus according to claim 1, wherein, the second content is associated with a plurality of pieces of bio-information, and the circuitry is further configured to control the display of the first content for a plurality of users based on a number of the plurality of pieces of bio-information. (Fig. 5A; Par. [0080-2] users can create a multi-signal (i.e. plurality of pieces of bio-information) sensory meme for display of the associated image playback in the future)
	Regarding claim 17, see the rejection for claim 1, which incorporates the claim method.
Regarding claim 18, see at least the rejection for claim 1. Leung further teaches a non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a processor, cause the processor to execute the claimed operations (Fig. 7, processor 702, memory 704).

Claims 6-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Leung and Anderson in view of C. et al. (US Pub. 2015/0120617).
Regarding claim 6, Leung and Anderson do not appear to explicitly teach wherein the circuitry is further configured to generate the second content based on the at least one piece of bio-information and content information. 
However, from the same field, C. teaches wherein the circuitry is further configured to generate the second content based on the at least one piece of bio-information and content information. (Fig. 2#210; Par. [0038-9, 42] sensor can record various optional supplemental data (e.g. physiological, psychological, audio, tactile, and olfactory data), which can be played back based on user demands or portion of the sensor data relevant to the targeted user experience)
It would have been obvious before the effective filing date of the claimed invention to a person
having ordinary skill in the art to combine the supplementary data of C. into the sensory meme playback system of Leung. The motivation for this combination would have been to generate user experiences as explained in C. (Par. [0011]).
	Regarding claim 7, C. further teaches wherein the content information includes at least one of image information, sound information, or activity information. (Fig. 2 #230; Par. [0038-9] sensor can record various optional supplemental data (e.g. physiological, psychological, audio, tactile, and olfactory data) used for enhancing photo-viewing (e.g. wedding photos))
	Regarding claim 8, Leung and Anderson do not appear to explicitly teach wherein the circuitry is further configured to acquire the at least one piece bio-information from a detection apparatus, and the detection apparatus detects the at least one piece of bio-information from a bio-information acquisition target. 
However, from the same field, C. teaches wherein the circuitry is further configured to acquire the at least one piece bio-information from a detection apparatus, and the detection apparatus detects the at least one piece of bio-information from a bio-information acquisition target.  (Fig. 1 #110; Par. [0019] sensor interface (i.e. bio-information detection apparatus) is configured to communicate with various sensors or devices with sensors to receive to send sensor data (i.e. bio-information))
It would have been obvious before the effective filing date of the claimed invention to a person
having ordinary skill in the art to combine the supplementary data of C. into the sensory meme playback system of Leung. The motivation for this combination would have been to generate user experiences as explained in C. (Par. [0011]).
Regarding claim 9, C. further teaches wherein the circuitry is further configured to: acquire the content information, wherein the content information includes at least one of image information, sound information, or activity information; and (Par. [0011, 42] in the example of a couple viewing their wedding photos (i.e. content information), relevant audio data (i.e. acquire sound content information) is retrieved and played back at the proper time along with other sensory information in order to enhance the experience)
	temporally synchronize the at least one piece of bio-information with the content information. (Par. [0011, 42]; in the example of a couple viewing their wedding photos, relevant audio data is retrieved and played back at the proper time (i.e. synchronize) along with other sensory information (i.e. bio-information) in order to enhance the experience)
	Regarding claim 10, Leung and Anderson do not appear to explicitly teach wherein the circuitry is further configured to cause an experience apparatus to play back the second content, and the experience apparatus executes a specific operation, for an experience based, on the bio-information. 
However, from the same field, C. teaches wherein the circuitry is further configured to cause an experience apparatus to play back the second content, and the experience apparatus executes a specific operation, for an experience based, on the bio-information. (Fig. 1 #150-60; Par. [0039-41] sensor data correlated with user experience uses various devices to recreate the environmental and physiological condition comparable to the information captured at the time associated with a photo)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the supplementary data of C. into the sensory meme playback system of Leung. The motivation for this combination would have been to generate user experiences as explained in C. (Par. [0011]).
	Regarding claim 11, Leung and Anderson do not appear to explicitly teach wherein the operation by the user is at least one of an operation to an image of the displayed first content, an operation by a sound, or an operation by a gesture. 
However, from the same field, C. teaches wherein the operation by the user is at least one of an operation to an image of the displayed first content, an operation by a sound, or an operation by a gesture. (Par. [0049-50] in an example where the displayed first content is a series of images, the context processing module can interpret gestures to indicate what other photos to display (e.g. other photos taken in the same location))
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the supplementary data of C. into the sensory meme playback system of Leung. The motivation for this combination would have been to generate user experiences as explained in C. (Par. [0011]).
	Regarding claim 12, C. further teaches wherein the circuitry is further configured to: select a playback device from a plurality of playback devices in the experience apparatus; and (Par. [0011, 41-2, 51] sensor interface can be used to selectively actuate sensors)
	determine the vicarious experience method based on the selected playback device. (Par. [0041-2, 51] selected device are used to recreate sensations (i.e. the vicarious experiences) based on the available devices and relevant data)
	Regarding claim 14, C. further teaches wherein the circuitry is further configured to determine the vicarious experience method based on an instruction from the user that  experiences the at least once piece of bio- information. (Par. [0039-41, 51] user can select a specific prior user playback experience or a novel user playback experience)
	Regarding claim 15, C. further teaches wherein the detection apparatus includes at least one of a heartbeat sensor, a blood pressure sensor, a perspiration sensor, or a body temperature sensor. (Par. [0020-1] devices for detecting heart rate, EEG, body part temperature sensor are part of the potential sensor array)
	Regarding claim 16, C. further teaches wherein the playback device includes at least one of a head mounted display, a speaker, a vibration generator, a haptic device, a humidifier, a heat generator, a generator of a gas with an odor, or a pressurizer. (Fig. 1 #160; Par. [0043] experience generation model can output by visual, auditory, haptic or olfactory devices)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157